DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 14/784735 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
In view of the above entered Terminal Disclaimer, the double patenting rejection over 14/784735 is rendered moot.  The rejection is thus withdrawn.

Reasons for Allowance
Claims 47-66 are allowed.  
The following reasons for allowance are those as indicated in the Final Rejection filed 2/5/2021:  
Regarding independent claim 47, the closest prior art is Bergstra, as presented in the Non-Final filed 9/10/2020.  Bergstra is, however, deficient for at least the following reasons:  Claim 47 (now) recites all three copolymer components (V), (W), and (Y).  While Bergstra teaches PP1, PP2, and PP3 (see Non-Final ¶’s 39-41), PP3 now longer reads on (Y) as it now requires a comonomer content of 9.0-40.0 mol%.  Bergstra specifically teaches PP3 to have not more than 4.0 wt% comonomer (Bergstra [0052], which converts to not more than 5.8 mol% (~6 mol% as noted by Applicant in Remarks p. 8, last bullet) and thus is distinct form the range as claimed.  Likewise neither PP1 nor PP2 could read on (Y) as their 10 of 0.05-1.5 g/10 min, however, (V) of claim 47 is with respect to MFR2 and thus the two cannot be equated (also see Applicant’s Remarks p. 9-10).  Therefore, Bergstra is not seen to anticipate or render obvious all the components of (V), (W), and (Y) and thus is not seen to anticipate or render obvious the composition (U) as required in claim 47.  Additionally, no person of ordinary skill would find motivation to modify the invention of Bergstra by manipulating the taught components outside of the taught ranges of Bergstra to arrive at and render obvious the invention as currently filed without either breaking the invention or requiring an inordinate amount of hindsight. For at least these reason, the prior art of Bergstra is overcome by Applicant’s amendment as currently filed.  
Regarding claims 48-66, the claims include all the limitations of claim 47.  

Election/Restrictions
The restriction requirement between the Multimodal Propylene Composition Group and the Article Group, as set forth in the Office action mailed on 12/15/2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group III is withdrawn.  Claim 32, directed to an article, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  As a note, the claims belonging to Group II in the original restriction have been cancelled during prosecution and thus are not considered for rejoinder.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        

/KEVIN C ORTMAN JR./Examiner, Art Unit 1782